February 16, 2015
  ....
Court of Criminal Appeals o;f Texas
P.O~ Box 12308
Capitol station, /!. ,'·.t, :.
Austin Texas 78711


Re; Tr. Ct. No., 2010-02-11472-CR-l
    WR.-82, '194-01
         I




Abel Acosta, Clerk

             On February 13, 2015 I recived notice that my application
for Writ of Habeas Corpus has been recived py the court.                  I would
like to know if a decision has be~n made regardingmy writ in the
above styled cause number if so could this court please notify me
of the decision          if the writ is still- pending a decision i pray
that this court will let me know of the         result~




~hank         you for your time




                                   CARLOS BARON HERNANDEZ
                                   BOYD UNIT   TDC # 1774163
                                   Rt, 2, Box 500
                                   Teague, Texas 75860




                                                          RECEIVED IN
                                                      COURT OF CR~.liiNAL APPEALS
                                                              FEB 19 2015
                                                          /411@4 Acosta, Clerk